Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Wang et al, Hogasten et al.
 	Wang et al relate to systems for de-noising image content by using directional noise filters to accurately estimate a blur kernel from a noisy blurry image.
	Hogasten et al relate to techniques for reducing noise in infrared images.
	Independent claim 1 is distinguishable from the prior art in that it requires features “estimate a blur estimation result in the visible-ray image, wherein estimating a blur estimation result comprises calculating a correlation between the visible-ray image and each of a plurality of filter-applied far-infrared ray images in which a different filter is applied to the far-infrared-ray image and selecting the filter for which the calculated correlation is highest; and perform a correction process on the visible-ray image based, at least in part, on the blur estimation result to generate a corrected visible-ray image from which blur is reduced, wherein generating the corrected visible-ray image comprises applying, to the visible ray image, an inverse filter having an inverse characteristic to a characteristic of the selected filter”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668